DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing is objected to because the method as depicted in the figure is inconsistent with the claims.  For example, S100 does not occur in each method, as claimed.  Likewise, S130 does not occur in each method, as claimed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 6, what is the difference between removal of ink inside the inkjet head and cleaning the ink discharger of an inkjet head?  As understood, the colliding of dry ice removes and/or cleans the inkjet head.  So, why is it necessary to cause the dry ice particles to collide after ink is removed as recited in claim 6.  In the alternative, does the removal of ink happen after normal use of the ink jet head?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2004/0036735 to Garbacz et al. “Garbacz.”
	With regard to Claim 1, Garbacz teaches a method for cleaning an ink discharger of an inkjet head, the method comprising causing dry ice particles to collide with an ink discharge port of an inkjet head [0026-0027]. 
With regard to Claim 2, Garbacz teaches wherein an average particle size of the dry ice particles is smaller than a diameter of the ink discharge port [0018].
With regard to Claim 5, Garbacz teaches wherein discharging ink idly from the ink discharge port after causing the dry ice particles to collide [0029]
With regard to Claim 6, Garbacz teaches wherein the dry ice particles are caused to collide after ink is removed from an inside of the inkjet head [0027].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garbacz as modified by JP 2004-283675A to Endo.
	With regard to Claim 3, Garbacz teaches the claimed invention, except for wherein in causing the dry ice particles to collide, the dry ice particles are caused to collide with the ink discharge port at a jetting pressure of 0.1 MPa or more and 10 MPa or less.
	However, Endo teaches the claimed invention, except for wherein in causing the dry ice particles to collide, the dry ice particles are caused to collide with the cleaning object at a jetting pressure of 0.1 MPa or more and 10 MPa or less [0011 and 0041].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify  so that the cleaning object can be efficiently cleaned by completely removing the deposits [0011].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 110341313 A discloses a cleaning mechanism of the invention is provided, at the bottom of the whole cleaning tank and head to connected state, so that the ink jet head to match with the movement of head on the guide rod can always at the head, thereby cleaning the ink jet head when necessary. dry ice cleaning machine is in the connected state with the drainage pipe through the connecting pipe, so the nozzle through the high pressure air to ice grain of the granular injection to the working surface of the cleaning, by physical reaction of the temperature difference generated at the different substances at different contraction speed. when the minus seventy centigrade of ice particle contact with the dirt on the surface can be produced after embrittlement explosion phenomenon, at the same time with air inlet pipe input by high pressure air flow generated by the air pump, followed by blowing seat top part of the air flow hole for blowing the ink jet head, so that the ink jet head surface of the ink oil for cleaning, so it avoids varnish substances such as becoming the inkjet head tip so as to improve the using effect of the ink jet head.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853